PER CURIAM.
Appellant’s convictions of five counts of lewd and lascivious assault under section 800.04(1), Florida Statutes, are affirmed. However, the trial court's written reasons for entering a departure sentence, which include abuse of trust by a teacher, the victims’ psychological trauma, and the inappropriateness of the guidelines sentence, are not clear and convincing. See Laberge v. State, 508 So.2d 416 (Fla. 5th DCA 1987); State v. Rousseau, 509 So.2d 281 (Fla.1987); Hansbrough v. State, 509 So.2d 1081 (Fla.1987); Scott v. State, 508 So.2d 335 (Fla.1987). Accordingly, appellant’s sentence is vacated and the cause remanded for the imposition of a new sentence within the recommended guidelines range. See Shull v. Dugger, 515 So.2d 748 (Fla.1987).
CONVICTIONS AFFIRMED; SENTENCE VACATED; REMANDED.
SHARP, C.J., and COBB and COWART, JJ., concur.